Citation Nr: 0431505	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-10 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits according to 38 U.S.C.A. § 1318 (West 2002), 
based on clear and unmistakable error in an October 1978 
decision that denied entitlement to a total disability rating 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

These matters come to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for the cause of the 
veteran's death.  In an October 2001 rating decision the RO 
also determined that an October 1978 decision was not clearly 
and unmistakably erroneous in denying a total rating, and 
that the appellant was not entitled to DIC benefits according 
to 38 U.S.C.A. § 1318.  The appellant, the veteran's 
surviving spouse, perfected an appeal of those decisions.

In a September 2002 statement the appellant raised the issue 
of entitlement to nonservice-connected death pension 
benefits.  This issue has not yet been adjudicated by the RO, 
and is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim for service connection for the 
cause of the veteran's death and fulfilled the duty to assist 
her in developing that evidence. 

2.  The veteran died in September 1999 due to hypertensive 
arteriosclerotic cardiovascular disease.

3.  The preponderance of the probative evidence shows that 
hypertensive arteriosclerotic cardiovascular disease is not 
related to service or a service-connected disability.

4.  At the time of his death service connection had been 
established for dumping syndrome, residual of a vagotomy and 
gastroenterostomy, rated as 60 percent disabling.

5.  Dumping syndrome, residual of a vagotomy and 
gastroenterostomy, did not cause or materially contribute to 
cause the veteran's death.

6.  The veteran did not receive, nor was he entitled to 
receive, disability compensation based on a 100 percent 
disability rating for the 10 years prior to his death.

7.  The RO, in essence, denied entitlement to a total 
disability rating based on individual unemployability in 
October 1978, February 1987, April 1992, and January 1994 
decisions.  The veteran was notified of those decisions and 
did not appeal.

8.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the adjudicator 
or that the pertinent statutory or regulatory provisions were 
incorrectly applied in the October 1978, February 1987, April 
1992, or January 1994 decisions.




CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active service, nor was the cause of death 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310, 3.312 (2003).

2.  The October 1978, February 1987, April 1992, and January 
1994 rating decisions are final, and were not clearly and 
unmistakably erroneous in denying entitlement to a total 
disability rating based on individual unemployability.  
38 U.S.C.§ 4005(c) (1976); 38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 19.153 (1978); 38 C.F.R. § 3.105 (2004).

3.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107 
(West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  The Court 
also held, however, that providing the notice to the claimant 
after the initial decision could satisfy the requirements of 
the VCAA if the timing of the notice was not prejudicial to 
the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement 
because the statute had not been enacted when the claim was 
adjudicated.  In Pelegrini the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirement of the notice.  The Court 
did note, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice.  Pelegrini, 18 
Vet. App. at 122.

The RO informed the appellant of the evidence needed to 
substantiate her claim in July 2001 by informing her of the 
provisions of the VCAA and the specific evidence required to 
substantiate her claim for service connection for the cause 
of the veteran's death.  The RO also informed her of the 
information and evidence that she was required to submit, the 
evidence that the RO would obtain on her behalf, and the need 
for her to advise VA of or to submit any additional relevant 
evidence..  The RO informed her that although VA would make 
reasonable efforts to obtain the evidence she identified, it 
was ultimately her responsibility to provide the evidence in 
support of her claim.

The appellant was also provided a copy of the appealed rating 
decision and a statement of the case.  In these documents the 
RO notified her of the law and governing regulations, the 
reasons for the determinations made regarding her claim, and 
the need to submit medical evidence that established 
entitlement to service connection.  In these documents the RO 
also informed her of the cumulative evidence previously 
provided to VA or obtained by VA on her behalf, and any 
evidence she identified that the RO was unable to obtain.  
The Board finds that in all of these documents the RO 
informed the appellant of the evidence she was responsible 
for submitting, and the evidence that VA would obtain in 
order to assist her in substantiating her claim.  Quartuccio, 
16 Vet. App. at 183.

Although the July 2001 notice was sent following the November 
1999 decision, the appellant has had more than three years 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the July 
2001 notice the RO obtained additional evidence, and based on 
that additional evidence the RO re-adjudicated the 
substantive merits of the appellant's claim in the February 
2003 statement of the case.  In re-adjudicating the claim the 
RO considered all the evidence of record and applied the 
benefit-of-the doubt standard of proof.  In resolving her 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  For these 
reasons the Board finds that the appellant has not been 
prejudiced by having been notified of the evidence needed to 
substantiate her claim following the RO's November 1999 
unfavorable decision, and that VA has fulfilled its 
obligation to inform her of the evidence needed to 
substantiate her claim.  VAOPGCPREC 7-04.  



The VCAA also provides that VA will also make reasonable 
efforts to help the appellant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

The RO has obtained the veteran's service medical records, 
and the VA treatment records relevant to the date of his 
death.  The RO also obtained a medical opinion regarding the 
claimed nexus between the service-connected gastrointestinal 
disorder and the cardiovascular disease that caused his 
death.  The appellant has presented the veteran's death 
certificate in support of her claim.  The appellant and her 
representative have been accorded the opportunity to present 
evidence and argument, and have done so.  The appellant has 
not indicated the existence of any other evidence that is 
relevant to her appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the appellant's claim and that no reasonable possibility 
exists that any further assistance would aid her in 
substantiating her claim.  See 38 U.S.C.A. § 5103A (West 
2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); 38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2004).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) and 
(c) (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The death certificate shows that the veteran died in 
September 1999.  The only cause of death listed on the death 
certificate is hypertensive arteriosclerotic cardiovascular 
disease.  The only other significant condition contributing 
to death but not resulting in the underlying cause of death 
was ethanol abuse.

The service medical records are negative for any complaints 
or clinical findings attributed to cardiovascular disease.  
The veteran was treated for an ulcer during service, and in a 
July 1955 rating decision the RO granted service connection 
for an ulcer, rated as 20 percent disabling.  The rating was 
increased to 40 percent effective in July 1961, due to 
repeated hemorrhage of the ulcer.  In January 1967 he 
underwent a subtotal gastrectomy with vagotomy and 
gastrojejunostomy due to the recurrent bleeding.  The rating 
for the gastrointestinal disorder was reduced to 20 percent 
effective in May 1968 due to a lack of symptoms.  A March 
1972 hospital summary disclosed that he had developed dumping 
syndrome as a result of the gastric surgery, and in a May 
1972 rating decision the RO changed the definition of the 
service-connected disability to late dumping syndrome, 
residual of vagotomy and gastroenterostomy, and increased the 
rating to 60 percent.  The 60 percent rating was in effect 
from March 1972 until the veteran's death in September 1999.

The medical evidence indicates that the veteran was found to 
suffer from chronic hypertension, alcohol abuse, and 
congestive heart failure due to alcohol-induced 
cardiomyopathy in July 1978.  He was hospitalized in November 
1991 for a myocardial infarction, with a previous history of 
known coronary artery disease.  He then underwent angioplasty 
of the coronary arteries.  The risk factors for cardiac 
disease documented at that time consisted of high 
cholesterol, hypertension, and smoking.  The subsequent VA 
treatment records show that the dumping syndrome was stable.

The veteran was again hospitalized in August 1999 due to 
chest pain.  His medical problems at that time consisted of 
coronary artery disease, status post catheterizations in 1991 
and 1995; hypertension; partial gastrectomy in the 1960s; 
fracture of the right leg and ankle; osteoarthritis; allergic 
rhinitis; anxiety; chronic right lower extremity swelling; 
hyperplasia of the prostate; and chronic pancreatitis.  He 
weighed 180 pounds, and had no gastric complaints.  He was 
released after being hospitalized a few days, and returned 
home.  He was seen as an outpatient on September 22, 1999, to 
have his medications refilled.  When contacted by telephone 
on September 24, 1999, the appellant reported that he had 
died during the night.

The appellant contends that the service-connected 
gastrointestinal disorder materially contributed to cause the 
veteran's death because the disorder weakened him to the 
point that he was unable to recover from the heart disease.  
The appellant's assertions are not probative of whether the 
cause of his death was related to the service-connected 
disability because the appellant is not competent to provide 
evidence of the etiology of a medical disorder.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The RO obtained a medical opinion from a VA physician as to 
whether the service-connected dumping syndrome contributed to 
cause the veteran's death.  In a September 2002 report the 
physician referenced the veteran's medical records and noted 
the well-documented severe coronary artery disease affecting 
multiple branches of the left coronary artery, and the death 
certificate showing cardiac disease as the cause of death.  
He also noted that the veteran had apparently died in his 
sleep, which he found to be consistent with sudden cardiac 
death.

The physician stated that the known risk factors for coronary 
artery disease consisted of high cholesterol, which the 
veteran had had since at least 1992; hypertension, which the 
veteran had; family history (the veteran's father had a 
history of myocardial infarction); smoking, and the veteran 
had a long smoking history; heavy alcohol abuse (documented 
in this case); and diabetes.  The physician found that there 
were many risk factors present to explain the development of 
coronary artery disease, none of which were related to the 
gastric surgery or resulting dumping syndrome.

The physician also stated that the symptoms of dumping 
syndrome included abdominal discomfort, nausea, diarrhea, and 
light-headedness after meals.  Although it was well 
documented that the veteran had dumping syndrome, the 
evidence did not clearly show that he had diarrhea due to 
dumping syndrome, in that he was also treated for chronic 
pancreatitis caused by chronic alcohol abuse.

The examiner found it unlikely that the dumping syndrome 
caused the coronary artery disease that resulted in the 
veteran's death, in that the medical treatises showed that 
dumping syndrome has no long-term consequences.  The medical 
records preceding his death documented no relevant symptom 
other than occasional diarrhea, which may or may not have 
been due to the dumping syndrome.  His recorded weight 
shortly before his death was 190 pounds, which was the same 
weight recorded when the dumping syndrome was initially 
diagnosed.  And, testing showed normal albumin and blood 
count (values often low if there are nutritional problems), 
all of which were indicative of the veteran not having any 
difficulty absorbing nutrition from food.  The physician 
found that, due to the lack of any evidence of nutritional 
problems or symptoms in his latest records, the dumping 
syndrome had no long-term effects.  He found "no evidence 
that dumping syndrome contributed in any way to coronary 
artery disease, the cause of death in this veteran."

In summary, the veteran's only service-connected disability 
was dumping syndrome, residual of a vagotomy and 
gastroenterostomy.  The evidence shows that the cause of 
death was hypertensive arteriosclerotic cardiovascular 
disease.  The only probative evidence of record, the 
September 2002 medical opinion, shows that the dumping 
syndrome did not materially contribute to the cardiovascular 
disease.  The Board finds, therefore, that a service-
connected disability did not materially contribute to cause 
the veteran's death, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of his death.

DIC Benefits Pursuant to 38 U.S.C.A. § 1318

Development of the Claim

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  The appellant's 
claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 was filed in June 2001, after enactment of the VCAA.  
As will be shown below, her entitlement to DIC benefits based 
on the provisions of 38 U.S.C.A. § 1318 is dependent on a 
finding that RO decisions from 1978 to 1994 denying 
entitlement to a total rating were clearly and unmistakably 
erroneous.  The Court has held that the VCAA does not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error.  See Parker v. 
Principi, 15 Vet. App. 407 (2002).  The Court found that an 
attempt to obtain benefits based on an allegation of clear 
and unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
As such, an allegation of clear and unmistakable error does 
not represent a "claim," but a collateral attack on a final 
decision.  The provisions of the VCAA and its implementing 
regulation are not, therefore, applicable to the claim of 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.



DIC Entitlement Pursuant to 38 U.S.C.A. § 1318

In addition to the provisions of 38 U.S.C.A. § 1310, DIC 
benefits are payable to the surviving spouse of a veteran as 
if the veteran's death were service connected if the 
veteran's death was not the result of his own willful 
misconduct and the veteran was in receipt of or was entitled 
to receive compensation for a service-connected disability 
that was continuously rated as totally disabling for a period 
of 10 or more years immediately preceding his death.  
38 U.S.C.A. § 1318 (West 2002).  

If the appellant's claim for DIC benefits was filed after 
March 1992, any final decision pertaining to the veteran's 
entitlement to a total rating during the ten years prior to 
his death is binding on the appellant.  38 C.F.R. § 20.1106 
(2004).  If the appellant's 38 U.S.C.A. § 1318 claim was 
filed prior to January 2000, in the absence of a final VA 
decision denying the claimed benefit during the ten years 
prior to the veteran's death, the appellant is entitled to an 
independent adjudication of the issue of whether the veteran 
was "entitled to receive" VA compensation at the 100 percent 
rate for the ten years prior to his death; i.e., whether he 
was "hypothetically entitled to receive."  The veteran is 
not required to have filed a claim for those benefits in 
order to entitle the appellant to the independent 
adjudication.  See Marso v. West, 13 Vet. App. 260 (1999).

The regulation implementing 38 U.S.C.A. § 1318 was revised 
effective January 21, 2000, to limit the definition of 
"entitled to receive" as shown in the statute.  The current 
version of the regulation specifies that "entitled to 
receive" means that at the time of death, the veteran had 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because, for a reason 
stated in the regulation, benefits were not being paid.  If 
the appellant's claim was submitted after January 2000, she 
is not entitled to an independent adjudication of the issue 
of whether the veteran was entitled to a 100 percent rating 
for the 10 years prior to his death.  38 C.F.R. § 3.22 
(2004).  If the veteran was not entitled to a 100 percent 
rating for the ten years prior to his death, in order to 
establish entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 she must show clear and unmistakable error in a final 
VA decision denying entitlement to such a rating.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Although the appellant's original claim for DIC benefits was 
filed in November 1999, that claim was based on the cause of 
the veteran's death being related to service.  The November 
1999 claim cannot be deemed to include a 38 U.S.C.A. § 1318 
claim because the veteran was not entitled to a total rating 
at the time of his death.  Timberlake, 14 Vet. App. at 134.  
Not until June 2001 did the appellant, through her 
representative, raise the issue of entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318 by claiming clear and 
unmistakably error in the October 1978 decision.  Because the 
38 U.S.C.A. § 1318 claim was filed after January 2000, the 
current 38 C.F.R. § 3.22 definition of "entitled to 
receive" is applicable to the appellant's claim.  If the RO 
denied entitlement to a total rating within the 10 years 
preceding the veteran's death, that decision is binding on 
the appellant.  In order to establish entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318, she must show that 
the denial of a total rating was clearly and unmistakably 
erroneous.  Timberlake, 14 Vet. App. at 136.

Clear and Unmistakable Error

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 4005(c) (1976); 38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 19.153 (1978); 38 C.F.R. § 3.105 (2004).

The determination of whether a decision was clearly and 
unmistakably erroneous is based on three factors: 1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator, rather than a disagreement on how the 
facts were interpreted, or that the pertinent statutory or 
regulatory provisions were incorrectly applied; 2) the error 
must be undebatable, and of the type that, had it not been 
made, would have manifestly changed the outcome of the case 
at the time it was made; 3) the determination of whether a 
decision contained clear and unmistakable error must be based 
on the record and law that existed at the time the decision 
was rendered.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992). 

In order to raise a valid claim of clear and unmistakable 
error, the appellant must specifically indicate what the 
error is and, unless clear on its face, she must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied (Feb. 3, 
1994) (per curium).  If the appellant fails to identify the 
specific error or does not show, assuming her allegations to 
be true, that the outcome of the case would have been 
manifestly different, the claim that a prior decision was 
based on clear and unmistakable error should be dismissed.  
See Simmons v. Principi, 17 Vet. App. 104 (2003).

In order to show that a clear and unmistakable error occurred 
the evidence must show that the law was incorrectly applied 
to the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 967 (1999).  If the appellant raises a 
valid claim of clear and unmistakable error, the question of 
whether a given decision was clearly and unmistakably 
erroneous is to be determined based on the facts of the case.  
See Rivers v. Gober, 10 Vet. App. 469 (1997).  Only the 
evidence of record when the challenged decision was issued 
can be considered in determining whether the decision was 
clearly and unmistakably erroneous.  Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001).



Analysis

As an initial matter the Board notes that in a March 2002 
statement the appellant's representative asserted that, 
pursuant to the Court's decision in Hix v. Gober, 12 Vet. 
App. 138 (1999), aff'd 225 F.3d 1377 (Fed. Cir. 2000), the 
appellant is entitled to an independent adjudication in order 
to determine whether the veteran was "hypothetically 
entitled to receive" a 100 percent disability rating for 
10 years prior to his death.  The claim for benefits in Hix, 
however, was filed prior to the revision to 38 C.F.R. § 3.22 
in January 2000, and the revised definition of "entitled to 
receive" did not apply in Hix.  In addition, in Hix the 
veteran had not, during the 10-years prior to his death, been 
denied entitlement to a total rating; the issue of clear and 
unmistakable error in an existing decision was not relevant 
in that case.  Furthermore, the issue being decided in Hix 
was entitlement to an increase in the amount of DIC benefits 
payable pursuant to 38 U.S.C.A. § 1311(a)(2), which was not 
included in 38 C.F.R. § 20.1106 at the time.  The holdings in 
Hix are not, therefore, applicable to the instant appeal.

Furthermore, a finding of clear and unmistakable error in the 
October 1978 denial of a total rating would not, alone, 
entitle the appellant to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318; she must show that the veteran was entitled to a 
total rating from September 1989 until his death in September 
1999.  The Board will, nonetheless, respond to the 
representative's assertions regarding clear and unmistakable 
error in the October 1978 decision.

In an October 1975 rating decision the RO denied entitlement 
to a disability rating in excess of 60 percent for dumping 
syndrome, including a total rating based on unemployability.  
That decision was the result of a July 1975 claim for an 
increased rating.  The appellant's representative contends 
that the October 1975 rating decision was clearly and 
unmistakably erroneous in not awarding the veteran a total 
disability rating based on individual unemployability.  A 
review of the documents in the claims file reveals, however, 
that the veteran was not informed of the October 1975 rating 
decision.  Because he was not informed of the decision, the 
October 1975 decision did not become final.  The lack of 
finality of the October 1975 decision precludes a clear and 
unmistakable argument as to that decision.  See Best v. 
Brown, 10 Vet. App. 322 (1997).

The claim for an increased rating that the veteran filed in 
July 1975 was, however, finally adjudicated in an October 
1978 rating decision.  In that decision the RO again denied 
entitlement to a total disability rating based on individual 
unemployability.  The veteran was notified of that decision 
in November 1978 and did not appeal, and the October 1978 
decision is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§ 19.153 (1978).  The appellant's representative contends 
that the October 1978 decision was clearly and unmistakably 
erroneous in not awarding the total rating based on 
unemployability.

In a July 1975 statement the veteran claimed entitlement to a 
100 percent rating.  He then reported that he had not worked 
since November 1972, that he had experienced severe stomach 
pain while working, and that he had been unable to find work 
since then.  During a September 1975 VA examination he stated 
that he was not then working because he had lost too much 
time on his previous two jobs due to stomach trouble.  The 
examiner found, based on the veteran's reported symptoms, 
that he suffered from severe dumping syndrome.  The examiner 
did not find that the veteran was totally disabled or 
incapable of substantially gainful employment, nor did he 
provide any clinical findings to support his assessment of 
severe dumping syndrome.  He did document the fact that the 
veteran had not suffered any weight loss, that there was no 
evidence of mal-absorption, and that the veteran had only 
occasional diarrhea.  At that time the veteran was six feet 
tall and weighed 186 pounds.

The veteran claimed entitlement to nonservice-connected 
pension benefits in July 1978.  The evidence submitted in 
conjunction with that claim included a July 1978 hospital 
summary showing that the veteran was a retired auto mechanic 
with a history of peptic ulcer disease, for which he 
underwent partial gastrectomy and vagotomy in 1967.  He 
continued to suffer from dumping syndrome and right upper 
quadrant pain.  One week prior to hospitalization he 
developed symptoms that were determined to be due to 
hypertension and congestive heart failure due to alcohol-
induced cardiomyopathy.  He was not treated for his 
gastrointestinal symptoms during the hospitalization, and his 
follow-up after discharge was with the Cardiology Clinic.

Based on the evidence shown above, in the October 1978 
decision the RO denied entitlement to a total disability 
rating based on individual unemployability.  The RO found 
that the medical treatment in July 1978 had been for a 
nonservice-connected disability, and that the evidence then 
of record did not show that the veteran was incapable of 
substantially gainful employment due solely to his service-
connected dumping syndrome.

The representative has asserted that the October 1978 rating 
decision was clearly and unmistakably erroneous because the 
conclusions reached in the rating decision were not supported 
by medical documentation.  He has asserted that the veteran's 
report of being unemployable in July 1975 constitutes 
sufficient evidence of unemployability, that the July 1978 
examination report cannot be relied on to refute 
unemployability because the examiner did not provide such an 
opinion, and that VA failed to fulfill the duty to assist in 
developing the 1975 and 1978 claims.

The representative's arguments constitute a disagreement with 
how the evidence was weighed or interpreted.  The Board notes 
that a valid claim of clear and unmistakable error is raised 
if the appellant asserts that compelling evidence was before 
the RO when the claim was previously denied.  See Crippen v. 
Brown, 9 Vet. App. 412, 421 (1996).  In this case the 
representative has not pointed to any evidence clearly 
showing that the veteran was incapable of substantially 
gainful employment due to his service-connected dumping 
syndrome.  The veteran indicated in his July 1975 statement 
that he was seeking work, but had not been able to find work.  
Entitlement to a total rating based on unemployability is 
dependent on a finding that the veteran is not capable of 
substantially gainful employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  His claim for nonservice-connected pension benefits 
in July 1978 is an indication that he believed himself to be 
totally disabled due to nonservice-connected disabilities, or 
a combination of service-connected and nonservice-connected 
disabilities.  His allegation of being unable to work due to 
stomach pain does not constitute compelling evidence, given 
the lack of any documented clinical findings supporting his 
assertion and the evidence of alcohol-induced cardiomyopathy 
in July 1978.

A disagreement about how the evidence is weighed or 
interpreted cannot constitute clear and unmistakable error.  
See Fugo, 6 Vet. App. at 44.  The Board finds, therefore, 
that the appellant has failed to show that the correct facts, 
as they were known at the time, were not before the 
adjudicator or that the pertinent statutory or regulatory 
provisions were incorrectly applied in the October 1978 
decision.  For that reason the October 1978 decision was not 
clearly and unmistakably erroneous in denying entitlement to 
a total rating based on individual unemployability.

The representative further argues that the October 1978 
rating decision was clearly and unmistakably erroneous 
because the Schedule for Rating Disabilities, 38 C.F.R. Part 
4, was revised in March 1976 to provide a 20 percent rating 
for vagotomy.  He has asserted that the RO erred in not 
awarding an additional 20 percent rating for a vagotomy when 
adjudicating his claim for an increased rating in October 
1978.

According to the Rating Schedule in effect in May 1972, when 
the RO granted the 60 percent rating for dumping syndrome, 
residual of a vagotomy and gastroenterostomy, a maximum 
60 percent rating applied for post-gastrectomy syndrome under 
Diagnostic Code 7308.  There was no distinct diagnostic code 
for vagotomy.  See 38 C.F.R. § 4.114 (1971).  The Rating 
Schedule was subsequently amended to add Diagnostic Code 7348 
for vagotomy with pyloroplasty or gastroenterostomy, rated as 
20 to 40 percent disabling, depending on the residual 
disability.  See 38 C.F.R. § 4.114 (1976).  The note 
following Diagnostic Code 7348 specifies, however, that 
dumping syndrome, if present following the gastric surgery, 
was to be rated under Diagnostic Code 7308.  The Rating 
Schedule also provided:

There are diseases of the digestive system which, 
while differing in the site of pathology, produce a 
common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  
Consequently, certain coexisting diseases in this 
area do not lend themselves to distinct and 
separate disability evaluations without violating 
the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14.

38 C.F.R. § 4.113 (1976).

Ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic 
code which reflects the predominant disability 
picture, with elevation to the next higher 
evaluation where the severity of the overall 
disability warrants such elevation.  

38 C.F.R. § 4.114 (1976).

Based on the provisions of 38 C.F.R. § 4.114, separate and 
independent ratings could not be assigned under Diagnostic 
Code 7308 for post-gastrectomy syndrome and Diagnostic Code 
7348 for the gastric surgery that caused the post-gastrectomy 
syndrome.  For that reason the RO did not err in not 
assigning an additional rating for vagotomy under Diagnostic 
Code 7348; the disability was rated under the diagnostic code 
that reflected the predominant disability picture.  In 
addition, the assignment of an additional rating under 
Diagnostic Code 7348 would not entail entitlement to a total 
disability rating, in that a maximum combined rating of 
80 percent would result.  38 C.F.R. § 4.25 (2004).  The 
representative's assertions do not show, therefore, that but 
for the claimed error, the outcome of the October 1978 
decision would have been manifestly different.  See Baldwin 
v. West, 13 Vet. App. 1, 7 (1999), aff'd on recons., 15 Vet. 
App. 302 (2001) (per curium) ("If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.").  

In August 1980 the veteran claimed entitlement to service 
connection for a left leg fracture.  He then asserted that 
the service-connected dumping syndrome caused low potassium, 
which made his legs weak and caused him to fall.  The medical 
evidence obtained in conjunction with that claim shows that 
in July 1980 the veteran complained of diarrhea for one week, 
and lower extremity weakness.  Testing revealed that he had 
congestive heart failure, and the treating physician noted 
that he had a history of alcohol-induced cardiomegaly.  His 
complaints were assessed as lower extremity weakness, 
questionably secondary to diarrhea.  He also had liver 
tenderness secondary to alcohol intake.  When later 
hospitalized he reported having slipped and incurred trauma 
to the right lower extremity.  An X-ray revealed a spiral 
fracture of the right tibia and fibula.

The RO denied service connection for the right leg fracture 
in December 1980.  The RO found that although the veteran 
claimed that the fracture was caused by weakness, which he 
attributed to dumping syndrome, the hospital summary showed 
that the fracture occurred when he slipped and fell.  The 
appellant's representative contends that that decision was in 
error, in that the RO failed to fulfill the duty to assist in 
obtaining a medical opinion regarding the claimed nexus 
between the service-connected disability and the right leg 
fracture.  Failure to fulfill the duty to assist cannot, 
however, constitute clear and unmistakable error.  See Dixon 
v. Gober, 14 Vet. App. 168, 173 (2000); see also Caffrey v. 
Brown, 6 Vet. App. 377 (1994) (breach of the duty to assist 
cannot constitute clear and unmistakable error as such breach 
creates only an incomplete, not an incorrect, record).  In 
addition, the representative has failed to show that, had the 
RO granted service connection for the right leg fracture, the 
veteran would have been found to be entitled to a total 
disability rating.  The assertions pertaining to the denial 
of service connection for the right leg fracture are not, 
therefore, indicative of clear and unmistakable error because 
they are not outcome-determinative.  See Bustos, 179 F.3d 
at 1380.

Following the October 1978 decision, the RO denied 
entitlement to an increased rating for dumping syndrome in 
February 1987, April 1992, and January 1994.  The 
representative made the generalized statement that those 
decisions were clearly and unmistakably erroneous in not 
awarding a total rating because the evidence indicated that 
the veteran had been unemployed for several years at the 
times the decisions were rendered.  Although the RO has not 
specifically responded to the representative's assertions 
regarding the subsequent decisions, the Board finds that the 
issue of clear and unmistakable error in those decisions is 
incorporated into the RO's denial of DIC benefits pursuant to 
38 U.S.C.A. § 1318, and is within the Board's jurisdiction.  
See Buckley v. West, 12 Vet. App. 76, 81 (1998) (the Board 
has jurisdiction of all issues that are "appropriately 
identified from the radix of the [notice of disagreement]").  

In December 1991 the veteran claimed entitlement to an 
increased rating, in which he referred to treatment for a 
disorder of the pancreas and a heart attack.  The medical 
evidence resulting in the referenced decisions showed 
treatment for nonservice-connected disabilities, primarily 
coronary artery disease, and indicated that the dumping 
syndrome was stable.  At no time did the veteran expressly 
claim entitlement to a total rating based on unemployability, 
nor did the medical evidence indicate that he was incapable 
of substantially gainful employment due solely to his 
service-connected disability.  The representative has not 
shown that the correct facts, as they were known at the time, 
were not before the adjudicator or that the pertinent 
statutory or regulatory provisions were incorrectly applied 
in the February 1987, April 1992, or January 1994 decisions.  
Those decisions were not, therefore, clearly and unmistakably 
erroneous in not awarding a total disability rating based on 
individual unemployability.  Furthermore, a finding of clear 
and unmistakable error in not awarding a total rating in the 
April 1992 or January 1994 decisions would not be sufficient 
to entitle the appellant to DIC benefits, in that such a 
finding would not entitle the veteran to a 100 percent rating 
for 10 years prior to his death in September 1999.

In summary, the evidence does not show that the decisions 
rendered in October 1978, February 1987, April 1992, and 
January 1994 were clearly and unmistakably erroneous in not 
awarding the veteran a total disability rating based on 
individual unemployability.  He was not entitled to a 
100 percent rating for his service-connected disability for 
10 years prior to his death in September 1999.  For these 
reasons the criteria for entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318 are not met, and the preponderance of 
the evidence is against the claim of entitlement to such 
benefits.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



